SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

214
KA 11-02372
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JEROME A. THAGARD, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Richard
C. Kloch, Sr., A.J.), rendered April 12, 2010. The judgment convicted
defendant, upon a jury verdict, of murder in the second degree and
criminal possession of a weapon in the second degree.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Memorandum: We are advised that, by order dated December 9,
2013, Supreme Court granted defendant’s motion to vacate the judgment
of conviction pursuant to CPL 440.10. Thus, defendant’s direct appeal
from the judgment of conviction must be dismissed as moot (see People
v Mills, 5 AD3d 1051, 1051; see also People v James, 212 AD2d 822,
822; People v Pimental, 189 AD2d 788, 788).




Entered:   March 28, 2014                          Frances E. Cafarell
                                                   Clerk of the Court